Citation Nr: 1748157	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  16-51 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1954.

These matters come before the Board of Veterans' Appeals (Board) from June 2016 and December 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran provided testimony regarding his hearing loss and tinnitus claims during a July 2017 videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the record.  

Briefly, the Board acknowledges a September 2017 request from the Veteran for additional time to submit evidence in support of his audiological claims.  As the Board grants these claims herein, said extension request has been rendered moot.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has a current bilateral hearing loss disability for VA purposes.

2.  The Veteran has been diagnosed with recurrent tinnitus.  

3.  There is competent and credible evidence that the Veteran experienced in-service noise exposure.

4.  The evidence is at least in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are causally related to service.


CONCLUSIONS OF LAW

1.  Resolving any doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  Resolving any doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Given the favorable disposition herein, which is not prejudicial to the Veteran, no discussion of VA's duties to notify or assist is necessary.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Entitlement to Service Connection

The Veteran is seeking entitlement to service connection for bilateral hearing loss and tinnitus.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, there must be competent evidence of: (1) The current existence of the disability for which service connection is being claimed; 
(2) a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) a nexus or connection between the disease, injury, or event in service and the current disability.  Shedden v. Principi, 381 F.3d 1163 (2004).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2016).   Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

At the outset, the Board finds competent evidence of the claimed disabilities. Hearing loss is considered a disability for VA purposes when the threshold level in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz (Hz) is 40 decibels or greater; when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores, using the Maryland CNC test, are less than 94 percent.  38 C.F.R. § 3.385 (2016).

During June 2016 VA examination, the Veteran's audiometric results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
40
50
75
80
LEFT
35
35
60
75
70
Further, the Veteran registered a speech recognition score of 40 for the right ear and 36 for the left ear at that time.  Thus, the Veteran clearly demonstrates a current hearing loss disability for VA purposes.  

The June 2016 VA examiner additionally diagnosed the Veteran with recurrent tinnitus, as based upon the Veteran's competent testimony regarding his symptomatology.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  Accordingly, the Board finds that the first Shedden element has been met with regard to both claims.  

The Board further finds competent and credible evidence of noise exposure during service.  The Veteran testified as to such noise exposure during the July 2017 videoconference hearing, as due to such sources as jet engines and the extended use of headsets in his military profession.  Id.  Said testimony is corroborated by the additional evidence of record, to include service records which denote the Veteran's in-service assignment as a radio operator.  Moreover, the Veteran's descriptions of the in-service events are consistent with the nature of his service, and his reports are unvarying throughout the record.  Accordingly, the Board finds that the second Shedden element has been met.

Thus, the Veteran's claims may be granted upon competent evidence of a nexus between his existing disabilities and his in-service noise exposure.

The Board acknowledges that the June 2016 VA examiner asserted no such nexus in this case.  Instead, the examiner opined that the Veteran's hearing loss was less likely than not caused by or the result of his military service.  In doing so, the examiner noted that the Veteran's military specialty presented a moderate probability for hazardous noise exposure, but that normal hearing was noted on his enlistment and separation examinations.  Further, the examiner cited to the American College of Occupational and Environmental Medicine's conclusion that hearing loss due to noise exposure does not progress once the exposure has been discontinued.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008)(holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion").

However, the Board must weigh this opinion against the Veteran's competent and credible testimony regarding the onset of his hearing loss.  During the July 2017 hearing, the Veteran explicitly indicated that he first noticed his hearing loss immediately following his exit from service.  See Washington, 19 Vet. App. at 368 (2005); Charles, 16 Vet. App. at 370; Layno, 6 Vet. App. at 469.  It does not appear that the June 2016 VA examiner considered this onset history in assessing the etiology of the Veteran's hearing loss.  

Moreover, the Board observes a May 2016 Personal Information Exchange System (PIES) response which indicates that the Veteran's service records are "fire-related," such that limited records have been provided to VA.  In cases where service records are unavailable, to include as due to the 1973 fire at the National Personnel Records Center (NPRC), VA has a heightened duty  to consider the benefit of the doubt rule. Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Thus, the veteran shall prevail where there exists an approximate balance of positive and negative evidence.  See 38 U.S.C.A. 
§ 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing loss is causally related to service.  38 C.F.R. § 3.102 (2016); see also 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Said determination gives rise to entitlement to service connection for tinnitus, as well, particularly in light of the Veteran's testimony regarding the onset of related symptoms during service and the June 2016 VA examiner's assessment that the Veteran's tinnitus was at least as likely as not a symptom of his hearing loss.  See July 2017 hearing transcript (recording the Veteran's statement that he first experienced ringing in his ears during service).

As such, the claims for entitlement to service connection for bilateral hearing loss and tinnitus are hereby granted.


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


